Citation Nr: 1331884	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-15 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose.

2.  Entitlement to service connection for right shoulder disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to service connection for residuals of broken nose and right shoulder muscular pain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83.

In this case, the Veteran testified during the Board hearing that he suffered a broken nose and right shoulder pain in service, the latter while performing heavy physical labor in Vietnam.  The Board finds the Veteran's testimony to be credible, notwithstanding the lack of contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("[w]hile the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of contemporaneous records does not, in and of itself, render lay evidence not credible").  The Veteran also testified that he experiences difficulty breathing through his nose and has been diagnosed with right shoulder degenerative disc disease.  As there is evidence of current disability or persistent or recurrent symptoms thereof that may be associated with service, remand for a VA examination as to the etiology of any nose and right shoulder disability is warranted.  The Board notes that, prior to the appeal period, the Veteran was afforded an August 2008 VA general medical examination, but that examination was cursory and did not address either the nose or the right shoulder specifically.  Moreover, the Veteran claims his right shoulder disability is related to his presumed exposure to Agent Orange in Vietnam, and that contention should also be addressed by the VA examiner.

In addition, the Veteran indicated during the Board hearing that he received treatment for his broken nose at the Fort Leonard Wood Hospital in Missouri between September and October of 1968.  Those records should be sought.

Finally, a January 2010 VA treatment note indicates that an MRI report showed right shoulder degenerative disc disease, but the MRI report is not of record.  This report, as well as any outstanding VA treatment records, should also be sought.

Accordingly, the case is REMANDED for the following action:

It is noted that in paragraphs 3 and 4 that examination(s) are requested.  It is possible that the same examiner may be appropriate to resolve the matters in both paragraphs.  The fact that the exams are set out in two separate paragraphs should not be taken to mean that separate exams should be done.  If it is determined that a single examiner could respond to both paragraphs, only one examination need be scheduled.

1.  Request records relating to the treatment of the Veteran's nose from the Fort Leonard Wood Hospital in Missouri.  All attempts to obtain records should be documented in the claims folder.

2.  Request any outstanding VA treatment records, to include the MRI report referenced in the January 2010 VA treatment note.  Again, all attempts to obtain records should be documented in the claims folder.

3.  After any additional evidence has been obtained, schedule the Veteran for a VA examination as to the nature and etiology of any current disability of the nose.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all disabilities of the nose.  Then, as to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the broken nose that the Veteran described as having occurred in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination as to the etiology of his right shoulder disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right shoulder disability is related to service, including the right shoulder pain described by the Veteran and his presumed exposure to Agent Orange in Vietnam.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for residuals of broken nose and a right shoulder disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


